Citation Nr: 1645408	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left Achilles tendon insertion calcification.

2.  Entitlement to a disability rating in excess of 10 percent for right Achilles tendon insertion calcification.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1986 to May 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These issues were previously remanded by the Board in March 2016 for further development.  They have been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The Board notes that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in June 2016.  In that form, he listed the American Legion; however, no one from the American Legion signed the form.  The power of attorney is therefore invalid.  38 C.F.R. § 14.631 (2015).  It is unclear whether the American Legion was offered a chance to sign the form, or whether they declined representation in an ongoing appeal.

As such, Disabled American Veterans remains the representative in this case because its power of attorney has not been revoked.  Id.  That organization has provided written argument on the Veteran's behalf.  If the Veteran still wishes for the American Legion to represent him, he may submit a new form with both his signature and the signature of the representative.  In view of the Remand action taken below, there is no prejudice to the Veteran in proceeding without further clarification at this time.

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in a VA Form 21-526  received in June 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2016 remand, VA afforded the Veteran an additional VA examination in August 2016.  Because this examination report is inadequate for rating purposes, a remand is warranted to afford the Veteran a more thorough examination.

The primary symptom the Veteran has reported from his service-connected bilateral Achilles tendon insertion calcification is pain.  The examiner found no pain in the Veteran's feet on physical examination but, when presented with the instruction "If no [pain], but the Veteran reported pain in his/her medical history, please provide rationale below," declined to provide any rationale.  On remand, if the examiner again finds no pain in the Veteran's feet, the examiner should attempt to reconcile this finding with the Veteran's past lay statements.  

In addition, in a September 2016 statement, the Veteran's representative indicated that the Veteran's service-connected bilateral Achilles tendon insertion calcification results in reduced movement and motion at his tendon, affecting ambulation and standing.  The August 2016 examiner did not test the range of motion of the Veteran's ankle.  The examiner also noted degenerative or traumatic arthritis in the Veteran's feet but offered no opinion as to whether arthritis was related to the service-connected bilateral Achilles tendon insertion calcification or whether Achilles tendon problems would cause limitation of motion.  

For the above reasons, the August 2016 VA examination report is inadequate for rating purposes and remand is warranted to afford the Veteran a more thorough examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by a podiatrist or other appropriate examiner to assess the current nature and severity of service-connected bilateral Achilles tendon insertion calcification.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, including range of motion testing of the Veteran's ankle, and all clinical findings reported in detail.  Specifically, it should be determined in part, whether the service connected Achilles problem could cause limitation of foot motion, and could also cause or otherwise be related arthritis of the foot.

In accordance with the latest worksheets for rating foot and ankle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any foot or ankle disorder.  The examiner must attempt to distinguish any foot or ankle pathology that is related to his bilateral Achilles tendon insertion calcification from that caused by any other diagnosed disorder.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  The impact of any foot or ankle disorder on the appellant's ability to work must be addressed.  All functional impairment should be set out.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any foot or ankle disorder, including the Veteran's representative's September 2016 statement that the Veteran's service-connected bilateral Achilles tendon insertion calcification limits his range of motion and affects ambulation and standing.  If there are medical reasons to be skeptical of any of the Veteran's statements, the examiner should identify and describe those reasons.  

In particular, the examiner should opine as to whether it is at least as likely as not that the arthritis noted in the August 2016 VA examination report is related to the Veteran's service-connected bilateral Achilles tendon calcification.

2.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





